Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110060587 A1	Phillips; Michael S. et al. (hereinafter Phillips) in view of US 20200175374 A1 HESTNESS; Joel et al.  (hereinafter HESTNESS).
1. A computer-implemented method, comprising: 
obtaining input data comprising a conversation history and a user utterance of a user; (conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5f)
determining a user intent based on the user utterance; (intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5f)
determining, by the machine classifier and based on the conversation history and the user utterance, a user persona for the user; (creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
generating, by the machine classifier and based on the user intent and the user persona, a response persona; (through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
generating, by the machine classifier and based on the user utterance and the response persona, a response; and (a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
providing the response. (displaying the data is a form of providing a response… the response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Phillips fails to teach:
initializing a machine classifier having a sequence to sequence network architecture, wherein the sequence to sequence network architecture comprises an encoder and a decoder; (HESTNESS seq-2-seq recurrent NN concepts for encoding/decoding 0140)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by HESTNESS to allow for enhanced machine learning of Phillips by executing the recurrent NN seq-2-seq concepts for faster acquisition of intent prediction and reduced errors by using one input and producing another output with training sets as pairs via alignment, vectors, etc. as is well known in sequence to sequence concepts.

 Re claims 2 and 12, Phillips teaches
2. The computer-implemented method of claim 1, wherein the response persona and the response are generated in parallel. (when a response is produced it is simultaneous with the application displayed for execution pending user action when necessary… a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claims 4 and 14, Phillips fails to teach
4. The computer-implemented method of claim 1, wherein generating the response comprises: 
generating an input encoding of the input data; (HESTNESS well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens)
generating an output sequence comprising a start of sequence token; (HESTNESS well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens, new output from input)
completing the output sequence by: generating a next output sequence token by providing the input encoding to the machine classifier; (HESTNESS well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens, new output from input, initial state to final state, similar to beam search)
appending the next output sequence token to the output sequence; and (HESTNESS merely greedy decoding, well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens, new output from input, initial state to final state, similar to beam search)
iteratively generating next output sequence tokens by providing the input encoding to the machine classifier and appending each generated next output sequence token to the output sequence until the generated subsequent next output sequence token comprises an end of sequence token; and (HESTNESS iterative decoding with next token generation as in using merely greedy decoding, well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens, new output from input, initial state to final state, similar to beam search)
generating the response based on the output sequence. (HESTNESS RNN seq-to-seq response, iterative decoding with next token generation as in using merely greedy decoding, well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens, new output from input, initial state to final state, similar to beam search)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by HESTNESS to allow for enhanced machine learning of Phillips by executing the recurrent NN seq-2-seq concepts for faster acquisition of intent prediction and reduced errors by using one input and producing another output with training sets as pairs via alignment, vectors, etc. as is well known in sequence to sequence concepts.

Re claims 5 and 15, Phillips teaches
5. The computer-implemented method of claim 1, further comprising: obtaining, by the machine classifier and based on the user intent, a response template; and generating the response further based on the response template. (system metrics used to create a template as the application completed by user speech where a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claims 6 and 16, Phillips teaches
6. The computer-implemented method of claim 5, wherein the response template is generated based on the user persona. (system metrics in conjunction with user intents and context creates a template as the application completed by user speech where a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claims 7 and 17, Phillips teaches
7. The computer-implemented method of claim 5, wherein the response template is generated based on the response persona. (system metrics in conjunction with user intents and context creates a template as the application completed by user speech where a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claim 8, Phillips teaches
8. The computer-implemented method of claim 1, wherein the user persona comprises attributes selected from the group consisting of a speaker's identity, a speaker's background, a speaker's location, and a speaker's preference. (a user profile for instance has at least usage history and patterns/behaviors, a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claim 9, Phillips teaches
9. The computer-implemented method of claim 1, wherein: the input data comprises a multi-turn dialog indicating a class of task; and the method further comprises generating the response persona based on the class of task. (classification of the sub-commands or tasks, e.g. Send SMS to Joe Cerra followed by content in message, complex commands… a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claim 10, Phillips teaches
10. The computer-implemented method of claim 9, further comprising generating the user persona based on the class of task. (classification of the sub-commands or tasks, e.g. Send SMS to Joe Cerra followed by content in message, complex commands… a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claim 11 Phillips teaches
11. A device, comprising: a processor; and a memory in communication with the processor and storing instructions that, when read by the processor, cause the device to: 
obtain input data comprising a conversation history and a user utterance of a user; (conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5f)
determine a user intent based on the user utterance; (intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5f)
determine a class of task based on the conversation history and the user utterance; (classification of the sub-commands or tasks, e.g. Send SMS to Joe Cerra followed by content in message, complex commands… a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
determine, by the machine classifier and based on the conversation history, the user utterance, and the class of task, a user persona for the user; (creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
generate, by the machine classifier and based on the user intent, the user persona, and the class of task, a response persona; (through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
generate, by the machine classifier and based on the user utterance and the response persona, a response; and (a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
provide the response. (displaying the data is a form of providing a response… the response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Phillips fails to teach:
initializing a machine classifier having a sequence to sequence network architecture, wherein the sequence to sequence network architecture comprises an encoder and a decoder; (HESTNESS seq-2-seq recurrent NN concepts for encoding/decoding 0140)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by HESTNESS to allow for enhanced machine learning of Phillips by executing the recurrent NN seq-2-seq concepts for faster acquisition of intent prediction and reduced errors by using one input and producing another output with training sets as pairs via alignment, vectors, etc. as is well known in sequence to sequence concepts.

 Re claims 2 and 12, Phillips teaches
2. The computer-implemented method of claim 1, wherein the response persona and the response are generated in parallel. (when a response is produced it is simultaneous with the application displayed for execution pending user action when necessary… a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

However, Phillips fails to teach:
initialize a machine classifier having a sequence to sequence network architecture, wherein the sequence to sequence network architecture comprises an encoder and a decoder; (HESTNESS seq-2-seq recurrent NN concepts for encoding/decoding 0140)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by HESTNESS to allow for enhanced machine learning of Phillips by executing the recurrent NN seq-2-seq concepts for faster acquisition of intent prediction and reduced errors by using one input and producing another output with training sets as pairs via alignment, vectors, etc. as is well known in sequence to sequence concepts.


Allowable Subject Matter
Claims 18-20 are in condition for allowance pending remaining objected and rejected claims.
Claims 3 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20120221860 A1 Hoornaert; Frank et al.
Encoding and decoding with tokens

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov